Citation Nr: 9932440	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1986.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which found that the veteran had 
failed to submit new and material evidence to reopen a claim 
for service connection for a psychiatric disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An October 1996 Board decision denied the veteran's 
request to reopen her previously-denied claim for service 
connection for a psychiatric disability. 

3.  Evidence added to the record since the October 1996 Board 
decision is significant, when viewed in conjunction with the 
evidence previously of record, and it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran's reopened claim for service connection for a 
psychiatric disability is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991);  38 
C.F.R. §§ 3.102, 3.156(a) (1999).

2.  The veteran's reopened claim for service connection for a 
psychiatric disability is well-grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material evidence claim under a 
standard which has since been overruled by the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) in Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  The Board finds that the 
veteran is not prejudiced by the initial analysis of her new 
and material evidence claim under the new case law by the 
Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

An October 1996 Board decision found new and material 
evidence had not been received to reopen a previously finally 
denied claim for service connection for a psychiatric 
disability.  Evidence of record at that time included the 
veteran's service medical records, October 1986 VA 
examinations, and VA treatment records showing inpatient and 
outpatient treatment for psychiatric symptoms variously 
referred to as bipolar disorder, mixed type; depression; 
generalized anxiety disorder with depression; bipolar 
disorder; borderline personality disorder; dysthymic 
disorder; PTSD (non-military) and bipolar affective disorder.  

The October 1996 Board decision is final.  See 38 U.S.C.A. § 
7104 (West 1991).  A final decision cannot be reopened and 
reconsidered by the Board unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  See 38 U.S.C.A. § 5108; Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. § 
7104(b).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).

If new and material evidence has been presented to reopen the 
prior claim, the second step requires a determination of 
whether the claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is not well-grounded, the 
adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters, 12 Vet. App. at 206-207.  If the claim is well-
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

Evidence submitted since the October 1996 Board decision 
consists in part of records of VA inpatient treatment showing 
that the veteran has a current psychiatric disability.  A 
discharge summary pertaining to a November 1991 VA 
hospitalization provides a pertinent final diagnosis of 
schizoaffective disorder, and mixed personality disorder with 
features of borderline histrionic and dependent personality 
disorder.

A discharge summary pertaining to a March 1997 VA 
hospitalization provides an Axis I diagnosis of dysthymia and 
history of bipolar disorder.  An admission report noted that 
the veteran's admitting diagnosis was depression.  

A discharge summary pertaining to a June 1997 VA 
hospitalization provides an Axis I diagnosis of history of 
dysthymia adjustment disorder mixed.  The report of a June 
1997 consultation provides an impression of intact cognition, 
mild depression, and ruleout psychosis.  A discharge summary 
pertaining to a July 1997 VA hospitalization provides an Axis 
I diagnosis of major depression.  A discharge summary 
pertaining to a January 1998 VA hospitalization provides an 
Axis I diagnosis of major depressive disorder, recurrent with 
melancholic features.

A November 1998 letter from a VA medical doctor was submitted 
at the veteran's hearing, along with a waiver of initial 
adjudication by the RO.  The letter provides that the veteran 
had been a patient at the Louisville VA Mental Health Clinic 
since March 1997, and had since been hospitalized five times 
there, with a diagnosis of "Major depression, recurrent."  
The veteran had presented previous medical records to the 
clinic, including a "1/25/96 'Report of Medical Board, Naval 
Hospital Portsmouth Virginia,' which cites 'previous 
hospitalization for depression...'"  The veteran had also 
presented a "1/21/85 consultation sheet from the Psychiatric 
Clinic Naval Hospital Charleston, SC which diagnoses her with 
'depressive disorder.'"  

The VA medical doctor stated that although she did not have 
access to all of the veteran's records, "it seems possible 
that the major depression, recurrent that we have seen over 
the last two years at Louisville VAMC may date back to 1985 
based upon the records presented."  

In this case, the Board finds that the recently submitted 
evidence is both new and material.  In this regard, the 
veteran has submitted a clinical opinion from a medical 
doctor that it is possible that there is a nexus between her 
recurrent major depression and symptoms noted during her 
active service.  This competent evidence was not previously 
available to the Board in 1996, it is significant, and it 
must be considered in connection with evidence previously 
assembled so as to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened.

The Board also finds that the recently submitted evidence 
renders the veteran's claim for service connection for a 
psychiatric disability "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  There is competent 
evidence of current disability and competent medical evidence 
of a nexus between the current disability at issue and the 
veteran's active service.  The Board notes that the VA doctor 
is competent to testify as to the facts under consideration.  
Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997).  

In light of the foregoing, the veteran's claim for service 
connection for a psychiatric disability is reopened, and 
found to be well-grounded.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability is reopened.

The claim for service connection for a psychiatric disability 
is well-grounded, and the appeal to this extent is granted.


REMAND

The Board is not satisfied that all relevant facts pertaining 
to this well-grounded claim have been properly and 
sufficiently developed, in accordance with VA's duty to 
assist.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that the veteran has not been provided a VA psychiatric 
examination since October 1986, and consequently a VA medical 
nexus opinion based on review of the entire medical record, 
including the November 1998 VA physician's opinion, has not 
been obtained.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated her for a 
psychiatric disability since service.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, which 
have not been previously secured.

2.  The RO should schedule the veteran 
for a VA psychiatric examination by an 
appropriate examiner to determine the 
nature, etiology and extent of any 
current psychiatric disability.  All 
indicated tests must be conducted.  The 
claims file, including the veteran's 
service medical records, must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner is specifically requested to 
address, if possible, whether it is at 
least as likely as not that any current 
psychiatric disability is related to 
psychiatric complaints, findings, 
symptoms, or diagnoses noted in the 
veteran's service medical records.  The 
examiner is specifically requested to 
address the November 1998 letter from the 
veteran's VA medical doctor.  A complete 
rationale must be provided for all 
opinions.

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should adjudicate the 
veteran's reopened claim of service 
connection for a psychiatric disability, 
de novo. 

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and her 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
this current appeal.  No action is required of the veteran 
until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

